MEMORANDUM *
Plaintiff Karen Rispoli, a bus driver for Defendant King County, appeals various rulings in connection with her Title VII action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.1
*715We review de novo the district court’s imposition of discovery sanctions because the district court failed to make factual findings as to harmlessness or substantial justification. Fonseca v. Sysco Food Services of Arizona, Inc., 374 F.3d 840, 845-46 (9th Cir.2004). We review the district court’s grant of summary judgment de novo, and its denial of Plaintiffs motion for reconsideration and exclusion of evidence at trial for abuse of discretion. Weber v. Dep’t of Veterans Affairs, 521 F.3d 1061, 1065 (9th Cir.2008); Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir.2003); United States v. Blaylock, 20 F.3d 1458, 1462 (9th Cir.1994).
Rispoli first argues that the district court erred in excluding evidence relating to certain adverse employment actions that Rispoli failed to identify as such in her answers to interrogatories. We disagree. The district court did not err under Federal Rule of Civil Procedure 37(c)(1) because Rispoli’s omission was neither harmless nor substantially justified. It is no answer that the underlying facts were known by King County, in light of Rispoli’s interrogatory answer specifically delimiting which exact events she intended to claim as adverse employment actions.
The district court was mistaken in believing that it could grant summary judgment as to the harassment and breach of contract claims based solely on Rispoli’s failure to oppose those portions of King County’s motion. See Martinez v. Stanford, 323 F.3d 1178, 1183 (9th Cir.2003). Still, the district court did not err in granting the motion in light of explicit abandonment of those claims in open court by Plaintiffs counsel. See Voigt v. Savell, 70 F.3d 1552, 1557 (9th Cir.1995). For the same reason, we affirm the district court’s denial of Rispoli’s motion for reconsideration as to these claims.
Next, the district court did not abuse its discretion in excluding as irrelevant testimony relating to Rispoli’s 2000 termination and to statements made about her by King County personnel. The district court was within its discretion in ruling that Rispoli had not linked the proffered evidence to any decision maker involved in the adverse employment actions at issue. See DeHorney v. Bank of Am., 879 F.2d 459, 467-68 (9th Cir.1989).
Plaintiffs opening appellate brief mentions that she is also appealing the district court’s order denying her motion for a new trial yet she provides no argument on the issue, so we do not consider it. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir.1986).
AFFIRMED.

 This disposition is not precedent except as provided by 9th Cir. R. 36-3.


. BCing County filed a notice of cross-appeal but raises no arguments relating to it so the cross-appeal is DISMISSED.